Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 21,
2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00410-CR

                        CARIO VILLALTA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1534328


                 MEMORANDUM                     OPINION

      Appellant has signed and filed a written motion to withdraw his notice of
appeal. See Tex. R. App. P. 42.2. Because this court has not delivered an opinion,
we grant the motion and dismiss the appeal.

                                 PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell

Do Not Publish – Tex. R. App. P. 47.2(b)